Case 0:19-cr-60191-UU Document 35 Entered on FLSD Docket 08/28/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 0:19-cr-60191-UU

 UNITED STATES OF AMERICA

 v.

 ANDERSON JEAN,

       Defendant.
 ______________________________________/

                                               ORDER

        THIS CAUSE comes before the Court upon the Defendant’s pro se Motion for Return of

 Property (D.E. 20) (“Motion”).

        THE COURT has reviewed the Motion and pertinent parts of the record and is otherwise

 fully advised in the premises.

        This matter was referred to Magistrate Judge Patrick M. Hunt who, on May 7, 2020, issues

 a Report (D.E. 28) (“Report”) recommending that the Motion be denied.

        The parties did not file objections, even though Defendant was given multiple extensions

 to do so, with a final deadline of August 21, 2020—more than five months after the Report was

 issued. D.E. 34; see LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988), cert. denied, 488

 U.S. 958 (1988) (holding that failure to file timely objections bars the parties from attacking factual

 findings on appeal).

        Upon review, the Court agrees with Magistrate Judge Hunt’s recommendations and

 concurs in all findings. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Report, D.E. 28, is RATIFIED, ADOPTED, and

 AFFIRMED. It is further



                                                   1
Case 0:19-cr-60191-UU Document 35 Entered on FLSD Docket 08/28/2020 Page 2 of 2



         ORDERED AND ADJUDGED the Motion, D.E. 20, is DENIED. It is further

         ORDERED AND ADJUDGED that this case is CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida, this _28th__ day of August,

 2020.



                                               ________________________________
                                               URSULA UNGARO
                                               UNITED STATES DISTRICT JUDGE

 cc:
 Anderson Jean, pro se
 Counsel of Record via CM/ECF




                                           2
